In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00209-CV
     ___________________________

CHARLES RAYMOND SPRAGUE, Appellant

                     V.

          JANE DOE, Appellee


  On Appeal from the 141st District Court
          Tarrant County, Texas
      Trial Court No. 141-285559-16


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant’s brief was originally due on September 26, 2019. See Tex. R. App. P.

38.6(a). After this court granted two extensions of time for appellant to file the brief,

on December 11, 2019, we notified him that because his brief had not been filed as

the appellate rules require, we could dismiss the appeal for want of prosecution

unless, within ten days, he filed with the court an appellant’s brief and an

accompanying motion reasonably explaining the brief’s untimely filing and why an

extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have

received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the failure, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                      Per Curiam

Delivered: January 16, 2020




                                                2